Title: To John Adams from John Quincy Adams, 27 January 1808
From: Adams, John Quincy
To: Adams, John



My dear Sir.
Washington 27. Jany: 1808.

I have already written you a very long letter in answer to your favour of the 8th: instt:—and after writing it, upon reading it over concluded the best disposition I could make of it would be to burn it—Accordingly the flames have consumed it, and I must begin again.
Your answers and observations upon my inquiries respecting the impressment of our seamen by the British are of the highest interest—But this general question has been absorbed by the new decrees of the great contending belligerent powers—Right and wrong are no longer subjects of discussion in our concerns with the European Nations—They appear to be agreed in the determination that there shall be no more neutrality, and our only choice is, which of the two we will resist.
I am very sensible of that situation in which you consider me to stand, and that being now wholly unsupported by any great party, the expiration of my present term of service will dismiss me from my public Station—By this Event my vanity may be affected; but in every other respect it will be a relief—Deeming it inconsistent with my duties ever to shrink from the service of my Country, I have always adhered to the principle that I should not solicit any of its favours—The present time, and the prospects of the Nation are such that a seat in the public Councils, cannot be an object of my desire—My literary profession and the Education of my children will occupy all my time in a manner which will furnish me duties enough to discharge—I shall also resume the practice of the Law, as far as that will resume me, and although this is a business for which I know myself to be indifferently qualified, I shall still pursue it as far as my circumstances will admit.
Notwithstanding the critical situation of the Country, the two Houses of Congress are acting very much at their leisure, and from their present proceedings one would imagine we were in a state of profound peace—The Presidential Election engrosses the principal attention of the Members—About one half the members of both houses here, have declared in favour of Mr: Madison; and to re elect the Vice-President.—In the Legislature of Virginia also the friends of Mr: Madison have outnumbered those of Mr: Monroe nearly three to one—I understand that by way of making a temporary provision for Mr: Monroe, he is to be chosen Governor of Virginia.
I think you mentioned to me before I came on here, that there were two of the notes due at Hingham, which you would wish to have discharged the next Spring—I will therefore if it is agreeable to you enable and request Mr. Shaw, at the end of the present quarter (which will be I think the 22d: of March) to pay you so much of the debt I owe you, as will reduce it to 4000 dollars—It is now a little more than 6000.—Of course he will pay you upwards of 2000 dollars of the principal, which will be sufficient to discharge two of the Notes, as far as I recollect—If this arrangement should suit you, I will thank you to let me know, as early as convenient—That I may give directions in season to Mr: Shaw.
I remain, Dear Sir, ever faithfully yours.
J. Q. Adams
P.S. My wife and child have been afflicted with colds, but are now well, and present their duty—The boy has two teeth—We received two days ago a letter from my Mother, to whom we offer our best affections—

